Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/4/2022 regarding the previous objection to the drawings and specification have been fully considered but they are not persuasive.
Applicant argues amendment to the specification obviates the issues.
Examiner respectfully disagrees.  Regarding the drawings, Examiner maintains that Figure 1 does not reflect the actual ordering of the steps.  Regarding the replacement specification submitted, Examiner considers that some of the issues do not appear addressed and further maintains that this should be rephrased as indicated below.  Examiner requires more clear distinction of the steps in the recited passages.  

Applicant’s arguments, see Remarks, filed 8/4/2022, with respect to the previous objections to claims 1-10 have been fully considered and are persuasive.  Applicant has canceled claims 3 & 6, and amended the other claims to obviate the issues.  The previous objections to claims 1-10 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/4/2022, with respect to the previous 112(b) rejections to claims 1-10 (with the exception of the issues denoted on FP #20 & 22 in the nonfinal office action dated 7/19/2022) have been fully considered and are persuasive.  Applicant has canceled claims 3 & 6, and amended the other claims to obviate the issues (except for the issues noted above).  The previous 112(b) rejections of claims 1-10 (with the exception of the issues denoted on FP #20 & 22 in the nonfinal office action dated 7/19/2022) have been withdrawn. 

Applicant's arguments filed 8/4/2022 regarding the previous 112(b) rejections denoted on FP #20 & 22 in the nonfinal office action dated 7/19/2022 have been fully considered but they are not persuasive.
Applicant argues amendment to the claims obviate the issues.
Examiner respectfully disagrees.  Regarding previous FP #20, the predetermined percentages of claims 7 & 9 are still in regards to Celsius, although Celsius is not absolute. Regarding previous FP #22, claim 1 appears to necessitate Tv2 being less than Tv1 so Examiner is still not clear to claim 8’s limitation pertaining to Tv2.    

Regarding Applicant’s arguments dated 8/4/2022 pertaining to the previous 102 rejection of claim 1 under Linneman, Examiner is not clear whether the amendment(s) overcome the prior art.  Examiner’s best guess is that the amendments would overcome Linneman but requires further amendment/clarification pertaining to the last clause of claim 1 (see 112(b) rejection below).  

Drawings
The drawings are objected to because the steps do not appear to be in the order as described in the specification (see Applicant’s specification, page 8, lines 29-33, page 9, lines 1-13).  For instance, Applicant’s step 109 pertains to monitoring, which precedes/is associated with Applicant’s step 103 of determining the first value of the temperature.  Additionally, step 113 appears to be one of the initial steps carried out.  Figure 1 must reflect proper ordering of the steps.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The substitute specification filed 8/4/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the marked-up copy does not appear to sufficiently address the previous specification objection.  Examiner still requires further amendment to clearly distinguish the steps.  

The disclosure is objected to because of the following informalities: on page 8, line 15, “carried” should be “carried out”  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 8, lines 29-33, and on page 9, lines 1-13, the various method steps are listed out.  These should be more clearly phrased (e.g. instead of “turning on 101 the heating element”, this should be “(101) turning on the heating element”, etc.).  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 10, line 30, “With other words,” should be “In other words,”.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  Applicant appears to have amended the step labeling (e.g. steps (b)-(d) appears to have had step (b) omitted and steps (c)-(d) relabeled to (b)-(c)).  These should be reverted to how originally presented, as step (a) appears narrative.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-5, 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein said Tv3 of the heating element is a first predetermined percentage less than 100% of said Tv1 of the heating element with respect to a boiling point, and/or said tW2 is a second predetermined percentage less than 100% of said tp1 with respect to a time elapsed for the temperature to increase from Tv2 to Tv1.”  Examiner is not clear this limitation, particularly the “with respect to a boiling point” and “with respect to a time elapsed for the temperature to increase from Tv2 to Tv1”.  This must be rephrased more clearly.    
Claim 2 recites limitations comparing Tv1 with the boiling temperature, but Examiner is not clear whether this is further limiting with regards to the issue noted directly above regarding “with respect to a boiling point” in the last clause of claim 1.  
Claim 4 refers to a step (d) which has no antecedent basis established.  Examiner further notes the claim objection above regarding labeling steps (a)-(d). 
Claim 7 depends on claim 6 which has been canceled. 
Claims 7 & 9 reference various “predetermined percentages” with regards to temperature and assigns values such as 90% in claim 7 and at least 10% in claim 9.  Examiner does not agree with the claimed percentages.  Applicant’s disclosure appears to assign first temperature value (Tv1) as being 120° C, and the third temperature value (Tv3) as being 108 °C.  Examiner however, notes that the temperature is in Celsius, and does not start from absolute zero.  If converted to Kelvin, +/- 12° C with respect to 120° C (393.15° K) is actually +/- ~3%.  
Claim 8 appears to recite conditionally turning on the heating element if the second value (Tv2) is lower than the first value (Tv1) with a third predetermined percentage.  Examiner considers this appears to conflict with claim 1, which already necessitates that the heater is turned on at Tv2 in step (d).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718